103 F.3d 117
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Angelo Lewis FORD-BEY, Plaintiff-Appellant,v.Doctor FRY, Medical Physician;  Mrs. Hancock;  NurseHarvall;  Mrs. Moon;  Mrs. Hoggin, Defendants-Appellees.
No. 96-7030.
United States Court of Appeals, Fourth Circuit.
Dec. 17, 1996.Submitted Nov. 19, 1996.Decided Dec. 17, 1996.

Angelo Lewis Ford-Bey, Appellant Pro Se.
Before HAMILTON, WILLIAMS, and MICHAEL, Circuit Judges.
PER CURIAM:


1
Appellant appeals from a magistrate judge's order entered for payment of fees pursuant to the Prison Litigation Reform Act* and the district court's order dismissing his 42 U.S.C. § 1983 (1994) complaint.  We have reviewed the record and the district court's opinion and find no reversible error.  Accordingly, we affirm both orders on the reasoning of the district court.  Ford-Bey v. Fry, No. CA-96-474-3 (E.D. Va.  June 12 and 28, 1996).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.  We deny Appellant's motion for summary judgment.


2
AFFIRMED.



*
 Pub.L. No. 104-134, 110 Stat. 1321 (1996)